Citation Nr: 1508330	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed on May 17, 2004 at a VA facility. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran had active military service from September 1944 to May 1945 and from August 1945 to June 1947.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2010.  The Veteran also testified before a decision review officer (DRO) at the RO in May 2007.  Transcripts of both hearings are of record.  

This case was previously before the Board in November 2010 when it was remanded for additional development.  The case returned to the Board and in February 2012, the Board issued a decision denying the claim for compensation under 38 U.S.C.A. § 1151 for additional disability due to VA surgery performed in May 2004.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the October 2010 videoconference hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In a September 2013 response, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  The February 2012 Board decision was vacated in April 2014 pursuant to the Veteran's request, and the appeal returned to Board for adjudication where it was again remanded in May 2014.  The case has once again returned to the Board for further appellate action.    

In July 2005, the Veteran perfected appeals of the issues of whether new and material evidence had been received to reopen claims for a cervical spine disability, residuals of a head injury, and a shoulder disability.  In May 2007, the issues were properly withdrawn and are not currently before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no competent medical evidence showing that the Veteran has chronic additional abdominal or neurological disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation benefits for additional abdominal or neurological disability as a result of treatment performed at a VA medical facility on May 17, 2004 under the provisions of 38 U.S.C.A. § 1151, have not been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2005 letter.  Although the letter did not provide notice regarding the disability-rating and effective-date elements of the claim, such error was harmless given that compensation under the provisions of 38 U.S.C.A. § 1151 is denied, and hence no rating or effective date will be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Buena Vista Regional Medical Center, Spencer Hospital Community Health, Spencer Municipal Hospital, Park Clinic, and Sanford Clinic, and the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.

The claim was previously before the Board in November 2010 when it was remanded for procurement of the treatment records regarding the Veteran's May 17, 2004 surgery and for the Veteran to be afforded a VA medical examination. Subsequent to the Board's November 2010 remand, the record requested were obtained and associated with the claims file and the Veteran was afforded a VA medical examination.  As such, the Board is thus satisfied that the RO has substantially complied with the orders of the November 2010 remand.  

The appellant was afforded VA medical examinations in December 2006 and April 2011.  Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. 1151 Claim

The Veteran contends that he incurred additional abdominal and neurological disability as a result of VA surgery performed on May 17, 2004.  He specifically attributes the presence of constant abdominal and right groin pain to VA's negligence in conducting the surgery, as well as gastrointestinal problems and neurological impairment of the lower extremities.  The Board notes that the Veteran's claim was filed in March 2005.  The governing provisions of 38 U.S.C.A. § 1151, effective October 1, 1997, are outlined below.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 .

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c) . 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment on May 17, 2004.  After review of the evidence, the Board finds that the Veteran's complaints of abdominal, groin, and neurological pain were present prior to the May 2004 surgery, are known complications of his numerous hernia-related surgeries, and were not caused by fault on the part of VA.

The Veteran has a long history of hernia repair surgeries dating from 1995.  In August 2002, he was found to have abdominal cutaneous nerve entrapment secondary to multiple hernia surgeries.  In a treatment note dated in August 2003 the Veteran was noted to have likely irritation of the femoral nerve or one of the superficial cutaneous nerves.  In February 2004 he manifested neuropathic pain in the right lower quadrant related to previous hernia repair and repeated exploration for possible neuroma or nerve entrapment.  There was no evidence of any recurrent hernia causing these problems.

In April 2004, the Veteran presented to urgent care with complaints of pain in his mid-abdomen and persistent abdomen draining which started around the first of the month.  He was diagnosed with a draining upper abdominal midline wound.  A surgical consultation was provided on May 4, 2004, and the Veteran was found to have a probable mesh infection from a previous incisional hernia repair surgery.  The Veteran was informed that extensive surgery may be required to remove the mesh if conservative treatment was not successful. 
On May 17, 2004, the Veteran signed an Informed Consent form, indicating he was informed surgery was required to repair infected mesh of his abdominal wall.  The practitioner was identified and the procedure was described as removal of the mesh from the abdominal wall.  The risks/possible complications were identified as bleeding, infection, recurrence, abdominal wall hernia, pain post-op, myocardial infarction, and death.  The alternative was noted to be neglect and the possible result of such was indicated to be worsening infection. 

A May 17, 2004, operative report reveals that the Veteran gave consent to have the upper portion of his abdominal wall wound opened with removal of all infected material.  He understood the risks and benefits of the procedure and no complications during the surgery were noted.

A May 19, 2004 discharge summary from the Veteran's hospitalization states that the May 17, 2004 procedure went well with no complications and an uneventful postoperative course.  He remained afebrile with stable vital signs throughout his stay and his pain was well controlled on oral pain medications.  The Veteran was discharged home in good condition.  He was advised to resume his previous diet, all previous medications and activity as tolerated with no heavy lifting or straining until his follow up appointment.  

On May 20, 2004, a community health nurse noted  increasing foul smelling drainage around the Veteran's abdominal wound.  He was seen in clinic and determined to have a small bowel fistula.  He was again admitted to the VA hospital for an upper GI, anticipated surgery, or other treatments as necessary. 

On May 21, 2004, the Veteran was hospitalized and began conservative treatment for his draining mid abdominal wound.  Surgery to remove the mesh and repair the bowel was deemed risky for the Veteran based on his long history of previous hernia procedures.   The Veteran was transferred to TCU for long term management of both his wound and his nutritional support. 

In a June 2004 medical note the Veteran was reported to indicate that "I am not sure that any result would have been preventable."  In September 2004, he underwent an exploratory laparotomy with lysis of adhesions and resection of colocutaneous fistula.   The Veteran was admitted to the General Surgery floor on the Colorectal Surgery Service, where he recovered without complication.  He was subsequently discharged in late September 2004.  In October 2005 he complained of ongoing problems with abdominal discomfort status post abdominal surgeries.  The Veteran was noted to have questionable adhesions.

In December 2006, a VA medical opinion was obtained.  The examiner provided an opinion after review of the claims file that the treatment of the infected mesh was appropriate and the Veteran healed and that current treatment indicates no further residuals from colocutaneous fistula at that time.  The examiner opined that it was less than likely than not that there was any error or fault on the VA's part related to the judgment of its physicians, the physician's skill, in the hospital care, surgical treatment or examination that aggravated or caused the Veteran's current problems. The Veteran signed the appropriate permission for the procedures and that the procedures were done appropriately.  It was noted that multiple surgeries for hernias, incisional hernias, and infection were not unexpected complications of surgery.  Between the Veteran's ventral hernia repairs and his rupture and colocutaneous fistula was several years which would more reasonably be associated with an erosion rather than any acute postoperative complication.  Current treatment indicated no further residuals from his colocutaneous fistula at the time of the examination.

In March 2008, the same VA medical examiner was asked to provide an opinion as to whether the or the currently diagnosed gastroesophageal reflux disease (GERD) and involvement of obturator nerve possibly due to scarring was an unforeseeable complication of surgery or treatment performed by VA or was due to fault on the part of VA.  The examiner noted that there was no indication of such fault on the part of VA, that GERD was less than likely not the complication related to surgical procedures, and that potential scarring or nerve entrapment is expected with multiple surgeries.

The Veteran testified at a hearing before the undersigned VLJ in October 2010. The Veteran indicated that he began having stomach problems after the surgery in May 2004.  He stated that he has been told by VA physicians that the problems he experienced were not normal.

The Veteran underwent a VA examination in April 2011.  After reviewing the complete claims file, including the details of the May 2004 consent form and operative report, and performing a physical examination of the Veteran, the examiner diagnosed abdominal pain of undetermined etiology.  The examiner also opined that the abdominal pain was less likely than not related to or aggravated by the surgical procedure of May 17, 2004. 

The April 2011 examination report also noted that the Veteran developed spontaneous drainage through his upper midline abdominal wound and the mesh used to repair ventral incisional hernias can become contaminated via skin flora at the time of implantation, and can also become contaminated by adherence of the intestines to the mesh with subsequent fistulization.  The examiner found that given the Veteran's extensive abdominal surgical history, the initial wound exploration on May 17, 2004 identified a relatively small area of loose infected mesh for which a very limited procedure was performed to remove this contaminated portion of the mesh.  It was specifically noted that the remainder of the mesh remained well incorporated and was not clinically infected.  There was no evidence at that procedure of any fistula to the intestine.  The Veteran was able to immediately resume diet postoperatively, and was determined to be safe for discharge to home within two days.  After discharge following this procedure a fistula through the open wound became clinically apparent with ongoing intestinal drainage.  Subsequent studies demonstrated the fistula was to the transverse colon.  The examiner noted that a period of conservative care with bowel rest and total parenteral nutrition is indicated, as colonic fistulas will sometimes close on their own with good local wound care without need for surgical intervention.  However, after four months the decision was made to perform a surgical procedure to close the colonic fistula.

The examiner noted that there was no evidence in the claims file suggesting that the limited surgical procedure on May 17, 2004 caused the colonic fistula or any additional disability.  The type of bacteria present in the wound at the time of the procedure on May 17, 2004, enteric bacteria from the intestinal tract for which speciation and antibiotics susceptibility was determined over the following two to three days, strongly indicated that the intestinal fistula was already present which led to the infection of the mesh and subsequent breakdown of the wound and spontaneous draining.  There was no clinical evidence of communication with the colon at the time of the procedure on May 17, 2004.  The examiner stated that any time polypropolene mesh is used to repair ventral incisional hernias there is the potential for enterocutaneous and colocutaneous fistulas.  Specifically, the examiner found that there was no evidence of additional disability and specifically no failure of the VA to exercise reasonable skill and care in the diagnosis and treatment of this infected mesh on May 17, 2004.  The examiner opined that the presence of the colocutaneous fistula and drainage after the procedure on May 17, 2004, was most likely secondary to a colocutaneous fistula which infected the mesh prior to the presentation of the Veteran to the VA Medical Center in April 2004. 

The examiner noted that a consent form was included in the claims file. The form noted that the risks included infection, recurrent of infected mesh, abdominal wall hernias, and postoperative pain. The examiner opined that the details of the consenting process documented in the informed consent did a fair job of explaining the risks, benefits, alternative, and natural history of infected mesh if no surgical intervention was performed. The absence of disclosing the potential for bowel resection for definitive treatment of enterocutaneous fistula and/or stoma creation for fecal diversion if colocutaneous fistula were identified as a part of the consenting process was opined to be suboptimal. However, the examiner noted that it was most likely that the scope of the procedure on May 17, 2004, was deliberately planned to be very limited, to drain infection and resect obvious contaminated mesh, but not address definitive surgery for any enterocutaneous or colocutaneous fistulas identified at the time of the procedure. The examiner summarized that the treatment of infected mesh is removal of all infected mesh which was stated adequately in the consent. Recurrent infection of residual mesh requiring additional surgical procedures was stated in the consent.

The examiner further opined that the current gastrointestinal disabilities of the Veteran were not a direct result or residual of the surgical procedure on May 17, 2004 or of the subsequent takedown of the colocutaneous fistula in September 2004 because of persistent fistulous colonic drainage.  The examiner rendered the opinion that the Veteran's primary complaints of difficulty swallowing food and epigastric pain which increase after eating and associated symptoms were not related to the removal of infected mesh or secondary to the repair of his colocutaneous fistula. Additionally, the examiner opined that these symptoms were more likely related to a postgastrectomy condition following vagotomy and antrectomy for treatment of the duodenal ulcer and treatment for hiatal hernia, which were previously determined not to be service connected.

Treatment records reveal that the Veteran has been treated for pyrosis and epigastric burning discomfort.  However, there is no indication in the treatment notes that these symptoms may be related to the Veteran's May 2004 surgery at the VA Medical Center.

In August 2008, the Veteran complained of right groin pain suspected to be entrapment of the ileoinguinal nerve, possibly the obturator nerve.  There was abdominal pain and abdominal adhesions.  A month later, in September 2008, the Veteran indicated that he had problems since a September 2008 endoscopy.  In November 2009, he was noted to have entrapment status post mesh repair of the right groin with some long standing residual pain.  Also in November 2009, it was noted that the Veteran had a history of abdominal incisional hernia repair along with complications with fistulas and abdominal mesh taken out.  In December 2009, he was reported to have chronic severe neuralgia from possible scar entrapment near medial aspect of marlex mesh region.  He had dysphagia and postprandial epigastric pain of uncertain etiology.  There was a preliminary history of colonic adenoma.

The Veteran complained of pain shooting down the inside of the right leg in March 2010, with a reported onset after surgery one and a half year earlier .  In July 2010 the Veteran reported that ever since had had a stomach scoping he has had epigastric pain and a hard time swallowing and was diagnosed with probable GERD.  In August 2010, he was found to have problems with dyspepsia and interabdominal adhesions.  There was somewhat marginal function of the small bowel and dishesence with the abdomen.  The right inguinal hernia repair appeared to have entrapment ilioinguinal and possibly the genital femoral nerve history.  After physical examination the impression was groin pain, entrapment of the ilioinguinal versus genital femoral nerve.  The Veteran was noted to have been seen by numerous surgeons and prior surgical history, whom have had no interest in exploring for potential scar involvement of the nerve.  He was also noted to have intra-abdominal adhesions and GI dyspepsia.

The Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed on May 17, 2004 at a VA facility is not warranted.  The Board notes that the Veteran underwent a procedure at a VA Medical Center on May 17, 2004. Records regarding this procedure, including the signed consent form for the procedure have been associated with the claims file.  In December 2006, a VA medical opinion was obtained.  After review of the claims file, including the records of the surgical treatment, the examiner rendered the opinion that the treatment of the infected mesh was appropriate and that the Veteran healed and that the Veteran's current treatment did not indicate any further residuals from a colocutaneous fistula. The examiner provided the opinion that it was less than likely than not that there was any error or fault on the VA's part related to the judgment of the physicians, the physician's skill, in the hospital care, surgical treatment or examination that aggravated or caused the Veteran's current problems.  The examiner further noted that the Veteran signed the appropriate permission for the procedures and that the procedures were done appropriately.  The complications developed, the hernias and infection, were not unexpected complications of surgery.  Subsequently, in March 2008, the examiner provided an addendum regarding the Veteran's development of GERD and possible nerve scarring subsequent to the surgical treatment provided by VA.  The examiner noted that the GERD was less than likely not a complication related to the Veteran's surgical procedures and that the potential scarring or nerve entrapment is expected with multiple surgeries.

The Veteran was again examined in April 2011.  After thorough review of the claims file and the pertinent records, the examiner noted that the procedure on May 17, 2004 was very limited and there was no evidence at the time of the procedure of any fistula to the intestine, that the Veteran was able to immediately resume his diet postoperatively, and that the Veteran was determined to be safe for discharge two days after the surgery.  The examiner rendered the opinion that there was no evidence to suggest that the Veteran's limited surgical procedure caused the colonic fistula or caused any additional disability.  The examiner noted that the studies performed at the surgery strongly suggested that the Veteran had an intestinal fistula present that led to the infection of the mesh and subsequent breakdown of the wound and spontaneous draining at the time of the procedure.  There was no evidence of communication with the colon at the time of the procedure.  The examiner further found that consent form signed by the Veteran was adequate to inform the Veteran of the procedure, risks, and alternatives.  The examiner further opined that the current gastrointestinal disabilities of the Veteran were not a direct result or residual of the surgical procedure on May 17, 2004 or the subsequent takedown of the colocutaneous fistula in September 2004.  The examiner opined that these symptoms were more likely related to a postgastrectomy condition following vagotomy and antrectomy for treatment of the duodenal ulcer and treatment for hiatal hernia, which were previously determined to not be service connected.

As such, the Board finds that as the Veteran's subsequently developed GERD and stomach disabilities have not been associated with the Veteran's surgical treatment and these are not additional disabilities due to the surgical procedure on May 17, 2004.  As the Veteran's possible scarring and nerve entrapment have been found to have been known complications of the surgical procedure, as the Veteran was noted to have nerve disabilities prior to the May 17, 2004, surgery, and as the preponderance of the medical evidence reveals that to the extent these complications arose from the Veteran's May 17, 2004, surgical procedure, they were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA Medical Center and the preponderance of the evidence reveals that the Veteran was adequately informed of the risks associated with the procedure, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed on May 17, 2004, at a VA facility, is denied.
 
ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed on May 17, 2004 at a VA facility is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


